Name: Commission Regulation (EC) No 2134/1999 of 7 October 1999 amending Regulation (EC) No 921/1999 as regards bearing the transport costs of fruit and vegetables withdrawn from the market and distributed to people originating in Kosovo
 Type: Regulation
 Subject Matter: plant product;  international security;  Europe;  trade policy;  transport policy
 Date Published: nan

 Avis juridique important|31999R2134Commission Regulation (EC) No 2134/1999 of 7 October 1999 amending Regulation (EC) No 921/1999 as regards bearing the transport costs of fruit and vegetables withdrawn from the market and distributed to people originating in Kosovo Official Journal L 262 , 08/10/1999 P. 0003 - 0004COMMISSION REGULATION (EC) No 2134/1999of 7 October 1999amending Regulation (EC) No 921/1999 as regards bearing the transport costs of fruit and vegetables withdrawn from the market and distributed to people originating in KosovoTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 30(7) thereof,Whereas:(1) Commission Regulation (EC) No 659/97(3), as last amended by Regulation (EC) No 729/1999(4), lays down detailed rules for applying Regulation (EC) No 2200/96 as regards intervention arrangements in the fruit and vegetables sector and especially the free distribution of products withdrawn from the market as humanitarian aid outside the Community and bearing the transport costs of these products between the point of withdrawal and the point of exit from the Community;(2) Commission Regulation (EC) No 921/1999(5) provides for special measures to distribute fruit and vegetables withdrawn from the market to refugees from Kosovo;(3) Although many refugees have now returned to Kosovo, they are still in difficulty, as are many other inhabitants of the province, although not refugees. The free distribution to them of products withdrawn from the market should be permitted. In order to maintain their eligibility for the special measures for refugees provided for in Regulation (EC) No 921/1999 and to extend these to the inhabitants of the region, the words "refugees from Kosovo" and "Kosovo refugees" should be replaced by "people originating in Kosovo";(4) To facilitate aid to these people, the transport costs from the Community exit point to the place of delivery should also be borne, until further notice. This provision should consequently be added to Regulation (EC) No 921/1999;(5) The Commission should closely monitor the special measures adopted by the Member States in application of Article 18 of Regulation (EC) No 659/97;(6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1In the title and Article 1 of Regulation (EC) No 921/1999, the words "refugees from Kosovo" and "Kosovo refugees" are replaced by "people originating in Kosovo".Article 2The following Article 1a is inserted after Article 1 of Regulation (EC) No 921/1999. "Article 1a1. Notwithstanding the first sentence of the second subparagraph of Article 15(1) of Regulation (EC) No 659/97, in the case of the operations referred to in Article 1 above, the distance to be considered for meeting the transport costs shall be the distance between the point of withdrawal and the point of delivery to people originating in Kosovo and their host families.2. The Member States concerned shall notify the Commission of the special measures adopted in application of Article 18 of Regulation (EC) No 659/97 in order to ensure that the operations referred to in Article 1 are carried out correctly."Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 7 October 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 100, 17.4.1997, p. 22.(4) OJ L 93, 8.4.1999, p. 11.(5) OJ L 114, 1.5.1999, p. 46.